Citation Nr: 0938645	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected right bundle branch block (RBBB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife; Appellant's Son


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from February 1941 to October 1945, and with the 
United States Army from June 1946 to October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 30 
percent evaluation for a right bundle branch block. 

The Veteran requested a hearing on his August 2006 VA Form 9 
Appeal.  A travel board hearing was held in November 2007 in 
compliance with the Veteran's request, and a transcript of 
that hearing has been associated with the Veteran's claims 
file.

In March 2007, the Board remanded the case for development.  
After the case was returned to the Board for further 
appellate consideration, the case was remanded a second time 
in May 2009 for compliance with the initial remand.  After 
readjudication by the RO, the case has again been returned to 
the Board for consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  This matter was remanded to the RO in May 2009 
because of a lack of compliance with a previous remand.  
Unfortunately, the RO has not yet obtained compliance with 
the December 2007 remand or the May 2009 remand.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006); 38 C.F.R. 
§ 3.159(b).  In its December 2007 remand, the Board requested 
that an examination be performed to determine the current 
severity of the Veteran's service-connected RBBB.  The RO 
scheduled the examination as required.  In this case, 
additional clarification of a March 2009 examination report 
is required.  

The December 2007 remand specifically requested that the 
examiner "differentiate, if at all possible, the 
manifestations and symptoms of the [V]eteran's service-
connected right bundle branch block from symptoms related to 
other nonservice-connected disabilities."  The remand 
request also asked the examiner to indicate if it was 
impossible to distinguish between the symptomatology of the 
Veteran's RBBB and his non-service-connected conditions.  The 
March 2009 examination report did not include any 
differentiation as to the cause of the symptoms, nor did it 
include a statement from the examiner indicating that it was 
impossible to distinguish the symptoms of one condition from 
those caused by others.

The March 2009 diagnoses included chronic RBBB and coronary 
artery disease associated with severe ischemic 
cardiomyopathy.  The examiner specifically indicated that the 
Veteran's RBBB is unrelated to his coronary artery disease 
and ischemic cardiomyopathy.  The examination report 
documented an ejection fraction of 20 percent, a METs level 
of 2, and the ability to only walk 20 feet with a walker.  
The examiner was not able to perform a stress test because of 
the Veteran's poor balance and compromised cardiac status.  

In July 2009, after the May 2009 remand, the examiner 
reviewed the Veteran's file and provided the following 
opinion:

A right bundle branch block, especially in [t]he service 
with the Veteran as a young man would be asymptomatic.  
The only manifestation would be noted on an 
electrocardiogram.  The right bundle branch block is 
totally unrelated, as stated in the original report to 
non-service connected disabilities, especially ischemic 
cardiomyopathy.

Unfortunately, this opinion does not address the etiology of 
the Veteran's current symptomatology.

The Board acknowledges and understands that the Veteran's 
RBBB is unrelated to his ischemic cardiomyopathy and his 
other heart disease.  The question still remains, however, as 
to what specific current symptomatology is related to the 
Veteran's service-connected RBBB.  On remand, the examiner 
should specifically indicate, if possible, what current 
symptomatology is related to his RBBB, and what 
symptomatology is related to his non-service-connected 
coronary artery disease and ischemic cardiomyopathy.  If it 
is not possible to differentiate which symptomatology is 
related to which condition, the examiner should so state and 
explain why it is not possible.

The Board is also unclear as to whether the examiner's 
statement that "[a] right bundle branch block, especially in 
[t]he service with the Veteran as a young man would be 
asymptomatic" suggests that the Veteran's RBBB condition was 
asymptomatic in service, or whether it means that the 
Veteran's RBBB is currently asymptomatic.  The examiner 
should explain this statement.

In short, this appeal deals with assessing the correct rating 
for disability due to the Veteran's service-connected RBBB.  
The matter was remanded (twice) to have a medical 
professional provide a statement that would identify the 
nature and severity of symptoms related to the service-
connected problem (and differentiate these symptoms from any 
symptoms due to non-service-connected problems).  
Unfortunately, the Board's remand request has not been fully 
complied with.  The Veteran has "the right to compliance 
with the remand orders."  Stegall, 11 Vet. App. at 271.  
Further, where an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994); 38 C.F.R. 
§ 4.2.  The Board regrets this additional delay.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran's claims files should be 
returned, if possible, to the examiner who 
conducted the March 2009 examination and 
provided the July 2009 opinion.  The 
examiner should be asked to identify the 
nature and severity of symptoms related to 
the veteran's service-connected RBBB and 
to differentiate, if at all possible, the 
manifestations and symptoms of the 
Veteran's service-connected right bundle 
branch block from symptoms related to 
other nonservice-connected disabilities, 
including coronary disease and ischemic 
cardiomyopathy.  If it is impossible to 
distinguish between manifestations and 
symptomatology of the Veteran's service-
connected and nonservice-connected 
disabilities, the examiner should so 
state.

The examiner should also explain whether 
the statement that "[a] right bundle 
branch block, especially in [t]he service 
with the Veteran as a young man would be 
asymptomatic" means that the condition is 
asymptomatic now, or whether it means the 
condition was asymptomatic in service.

If the original examiner is unavailable 
for any reason, the Veteran should be 
provided with a new examination to 
identify the nature and severity of 
disability due to the Veteran's service-
connected RBBB.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for a scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

